                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JAMES LAM III,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
          v.                                        )          No. 1:19CV143 HEA
                                                    )
UNKNOWN BALIVIA, et al.,                            )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        Before the Court is plaintiff’s motion to amend his complaint, as well as plaintiff’ second

motion for injunctive relief. Based on the foregoing reasons, plaintiff’s motions will be denied.

        Plaintiff, a pretrial detainee at Cape Girardeau County Jail, filed the instant action on

August 21, 2019, pursuant to 42 U.S.C. § 1983 alleging violations of his civil rights. The Court

reviewed plaintiff’s complaint for frivolousness, maliciousness and for failure to state a claim on

August 23, 2019, and at that time the Court issued process on plaintiff’s claims for First

Amendment retaliation against defendants Unknown Correctional Officer Dacus and Unknown

Correctional Officer Balivia in their individual capacities. 1 However, the Court dismissed

plaintiff’s claims against defendants Unknown Williams, Unknown Holland, Unknown

Umphlett, J.P. Mulcahy, Ruth Ann Dickerson and Cape Girardeau County because as to these

defendants, the complaint was legally frivolous or failed to state a claim upon which relief may

be granted, or both. Summons was returned executed on defendants Dacus and Balivia on

September 5, 2019.




1
 The Court dismissed plaintiff’s claims against defendants Unknown Correctional Officer Dacus and Unknown
Correctional Officer Balivia in their official capacities.
        The gist of plaintiff’s claims in his original complaint centered on an altercation he had

with defendant Dacus on July 28, 2019. He claims that he was taken from his living area on July

28, 2019, cuffed up, taken to disciplinary segregation and kept there for four hours. Plaintiff

states that he asked defendant Dacus if he was having him handcuffed in retaliation for “the

lawsuit he filed against him.” Defendant Dacus allegedly replied, “Yes, and retaliation for

disturbing the peace, inciting a riot, and whatever else I can write you up for.” Plaintiff states that

defendant Balivia told him when he released him from isolation four hours later that if he kept

filing legal papers against the Jail and the Correctional Officers that “it will only get worse for

you.”

Plaintiff’s Motion to Amend the Complaint

        On September 13, 2019, plaintiff filed a motion to amend his complaint. Attached to his

motion to amend, plaintiff has provided the Court with a copy of his proposed amended

complaint. In his amended complaint, plaintiff seeks to change the entirety of his claims in this

action. In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th

Cir. 2005) (the filing of an amended complaint replaces the original complaint and claims that

are not realleged are deemed abandoned) 2.

        He has named fourteen (14) individuals and entities as defendants in the amended

complaint, and his amended complaint numbers ninety-three (93) pages. Plaintiff’s claims range

from ineffective assistance of counsel against his public defender in state court 3, to an access to

courts claim against all fourteen (14) defendants. The Court notes that it dismissed plaintiff’s


2
  Plaintiff also repeats the allegations against Unknown Dacus and Unknown Balivia for First Amendment retaliation
included in his original complaint.
3
  Plaintiff is unable to bring a claim against his public defender for “ineffective assistance of counsel” under 42
U.S.C. § 1983. “[A] public defender does not act under color of state law when performing a lawyer’s traditional
functions as counsel to a defendant in a criminal proceeding.” Polk County v. Dodson, 454 U.S. 312, 325 (1981).
As a result, plaintiff’s allegations fail to state a claim.


                                                        2
access to courts claim due to plaintiff’s failure to properly allege that he suffered an actual injury

to a pending or contemplated legal claim. Myers v. Hundley, 101 F.3d 542, 544 (8th Cir. 1996).

         The Court finds that despite plaintiff repeating the same allegations against all fourteen

(14) defendants in his proposed amended complaint, he has still failed to allege that he suffered

an actual injury to a pending or contemplated legal claim. Moreover, it appears that plaintiff’s

attempt to revisit this issue is nothing more than a motion for reconsideration of the partial

dismissal entered on August 23, 2019. For these reasons, the Court will deny plaintiff’s motion

to amend his pleading as doing so would be futile. 4

Second Motion for Injunctive Relief

         Plaintiff filed a second motion for injunctive relief in this action simultaneous with his

motion to amend his complaint. He asks this Court to perform an investigation into the Missouri

State Public Defender’s Office because he doesn’t feel comfortable with his assigned public

defender in his state criminal action. Plaintiff wants this Court to intervene in his assignment of

counsel in his criminal proceedings because he lacks faith in his public defender.

         The district courts may only issue writs of mandamus “in aid of their jurisdictions . . .”

28 U.S.C.A. § 1651(a). They lack the power to issue writs of mandamus compelling a state actor

to act. See 28 U.S.C. § 1361 (“The district courts shall have original jurisdiction of any action in

the nature of mandamus to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.”) Particularly, these matters cannot be brought

before this Court within a § 1983 action. Postma v. First Fed. Sav. & Loan, 74 F.3d 160, 162

4
  The Court notes that plaintiff referred to two open cases in this Court in his motion to amend. However, neither of
the cases contain access to courts claims. Plaintiff brought an action on July 11, 2019, in this Court against thirty-
two (32) defendants. See Lam v. Finn, No. 1:19-CV-111 JAR (E.D.Mo). He was ordered to amend his pleading, and
he filed an amended complaint on August 14, 2019, asserting that he had been subjected to a false arrest and
unlawful imprisonment by the Sullivan Police Department. On August 21, 2019, plaintiff filed a lawsuit against
Cape Girardeau County and Cape Girardeau County Jail employees, alleging that mail sent from the Court had been
opened by the Jail. See Lam v. Unknown Whitner, No. 1:19-CV-144 JMB (E.D.Mo.). “Mail from the courts, as
contrasted to mail from a prisoner’s lawyer, is not legal mail.” Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996).

                                                          3
(8th Cir. 1996). “Review of state court decisions may be had only in the Supreme Court.” Id.

Consequently, the Court will deny plaintiff’s motion for injunctive relief.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion to amend his complaint [Doc. #16]

is DENIED.

         IT IS FURTHER ORDERED that plaintiff’s motion for injunctive relief [Doc. #17] is

DENIED.

         IT IS FURTHER ORDERED that an appeal of this order would not be taken in good

faith.

         Dated this 24th day of September, 2019.




                                                          HENRY EDWARD AUTREY
                                                       UNITED STATES DISTRICT JUDGE




                                                   4
